Case 1:18-cv-00294-JJM-PAS Document 10 Filed 10/17/18 Page 1 of 1 PageID #: 112

                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

  Michael F. Sabitoni, et al.
  Plaintiff,
  v.                                          Case No.: 1:18−cv−00294−JJM−PAS

  MR3 LLC
  Defendant.




                                  ENTRY OF DEFAULT

          Upon consideration of the application for entry of default, default is hereby
  entered against MR3 LLC in accordance with Fed. R. Civ. P. 55(a) and L.R. Cv 55(a).


   October 17, 2018                            By the Court:
                                               /s/ Hanorah Tyer−Witek, Clerk of Court
